ORDER

PER CURIAM.
Michael “Little Earl” Rucker (“defendant”) appeals from the judgment entered after a jury convicted him of one count of statutory rape in the first degree and two counts of statutory sodomy in the first degree. Defendant contends that the trial court erred in denying his motions, for acquittal in that there was insufficient evidence to convict him. Defendant also asserts that the trial court erred in refusing to submit his proposed instruction on the lesser included offense of child molestation in the first degree. Defendant further argues that the trial court erred in accepting a verdict of guilty on Count II, statutory sodomy in the first degree after the jury had returned an inconsistent verdict on that count indicating not guilty on Count II, but guilty of attempted statutory sodomy. Defendant also claims that the trial court abused its discretion in excluding evidence of prior allegations of sexual abuse made by the victim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 80.25(b).